Citation Nr: 1455417	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), including as secondary to a service-connected disability.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an injury of the left knee, ribs and bilateral rotator cuffs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1951 to May 1954.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an injury of the left knee, ribs and bilateral rotator cuffs; and a September 2013 rating decision of the RO that denied service connection for CAD, including as secondary to a service-connected disability.  

In September 2014, a travel board hearing was held before the undersigned at the RO regarding the issue of service connection for CAD.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of compensation under 38 U.S.C.A. § 1151 for residuals of an injury of the left knee, ribs and bilateral rotator cuffs case were remanded by the Board in February 2012, so that the claims could be developed for appellate consideration, and February 2013, for further development of the evidence.  This has been accomplished and the claims are returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

FINDINGS OF FACT

1.  The Veteran suffers disabilities as a result of injuries of the left knee, ribs, and both shoulders resulting from a November 27, 2007, accident that occurred when the Veteran slipped and fell on some ice in the parking lot of the VA Medical Center (VAMC). 

2.  The Veteran's VA medical treatment/examination was not the actual cause of any disabilities of the left knee, ribs, or both shoulders. 


CONCLUSION OF LAW

The criteria for § 1151 benefits for residuals of injuries of the left knee, ribs, and bilateral rotator cuffs have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claims for compensation under the provisions of 38 U.S.C.A. § 1151, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A July 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's pertinent treatment records as well as records relating to the accident and injury that is the basis of the Veteran's claims for compensation under the provisions of 38 U.S.C.A. § 1151 have been secured.  The Veteran has not undergone a VA examination in conjunction with his claims. The Board notes, however, that no such examination is necessary.  In this case, the Board concedes that the Veteran has suffered an injury and disability following the accident in question.  His claim is being denied for reasons unrelated to this fact that could not be ascertained during a VA examination.  Further, the Veteran has had the opportunity to offer his statements and argument regarding the accident in question, and these statements and arguments are discussed fully below.  Accordingly, no VA examination is necessary to decide his claim.  

Compensation under the Provisions of 38 U.S.C.A. § 1151

The Veteran seeks § 1151 benefits for injuries that he contends he suffered from a fall in the parking lot of a VAMC on November 27, 2007.  He has stated that while exiting a transportation van utilized by the Disabled American Veterans (DAV) as transport for veterans, he slipped on black ice in the parking lot of the VAMC sustaining the claimed injuries.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151.  

Pursuant to VA regulation, claims under § 1151 must show evidence of actual causation, meaning that "the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability."  38 C.F.R. § 3.361(c)(1).   

The evidence must show that the medical treatment was the proximate cause of the veteran's additional disability.  38 U.S.C.A. § 1151(a)(1).  Pursuant to VA regulation, the proximate cause "is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause."  38 C.F.R. § 3.361(d).  To establish the proximate causation element, it must be shown that "VA failed to exercise the degree of care that would be expected of a reasonable health care provider" or that "VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent."  Id.  In the absence of evidence of negligence, the proximate causation element may also be satisfied if the event in question is one that is not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Such an event "need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Analysis

The following facts are not in dispute.  Review of the record, which includes a November 2007 police report, VA outpatient treatment records, and a May 2010 compromise settlement document under the Federal Tort Claims Act under 28 U.S.C. § 2672, shows that on November 27, 2007, the Veteran slipped on ice while in the parking lot of the VAMC. The Veteran sustained injuries of the left knee, right side of the ribs and shoulders.  Since that time, the Veteran has had continued complaints of left knee, ribs and shoulders.  

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of VA treatment.  See 38 C.F.R. § 3.361.  Here, the Veteran contends that he suffers from left knee, rib and shoulder disability as a result of his fall in November 2007 while in the parking lot of the VAMC.  As noted, a review of his claims file reveals that he sustained injuries of the left knee, ribs and shoulders after the November 2007 accident.  November 2007 and January 2008 X-ray studies demonstrated arthritis of the left knee and right shoulder and a possible right rotator cuff tear.  Although there was no X-ray evidence of a specific injury of the ribs, the Veteran was treated for complaints of rib contusion.  

The Veteran has submitted correspondence in which he indicated that he continued to have pain in the left knee, ribs and shoulders.  As noted, he is competent to competent to relate his current conditions and as to how he was injured in the November 2007 accident.  For the purposes of this appeal, the Board also finds these lay statements to be credible.  When read in concert with the medical evidence from after the accident, the Board finds that the Veteran currently suffers from a disability of the left knee, ribs and shoulders.  

Having established that the Veteran does suffer from additional disability, the Board must now determine whether that additional disability was caused by the Veteran's VA medical treatment.  Again, to warrant compensation under § 1151, the VA treatment must be the actual cause of the additional disability.  38 C.F.R. § 3.361(c)(1).  "Section 1151 requires proof of causation in fact; that is, in order to be compensable under section 1151, a veteran's additional disability must have actually been caused by hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility."  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  Section 1151 "does not address disabilities that are merely coincidental with the receipt of VA treatment."  Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  "Simply put, the mere fact that a claimant is harmed by an event that occurs coincidentally with VA hospital care, medical or surgical treatment, or an examination is not sufficient to establish causation - and, therefore, to receive benefits-under section 1151."  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  

In this case, the Board finds that the Veteran's VA treatment was not the actual cause of the Veteran's additional disability.  Instead, the actual cause of his disabilities was a slip and fall on the ice in the parking lot of the VAMC while he was in route to receive a VA examination.  These are disabilities for which he has already been compensated under the Federal Tort Claims Act settlement dated in May 2010.  

This case is similar to both the Loving and the Sweitzer cases.  In Loving, a veteran was receiving treatment at a VA outpatient clinic when a ceiling grate fell and struck his knee.  19 Vet. App. at 98.  The Board denied the veteran's claim, finding that the veteran's knee injury was caused not by VA treatment, but instead by an intervening cause.  Id.  The United States Court of Appeals for Veterans Claims (Court) found that the veteran's injury was "not part of the natural sequence of cause and effect flowing directly from the actual provision of 'hospital care, medical or surgical treatment, or examination' furnished by VA and that any such additional disability was not 'direct[ly] cause[d]' by that VA activity.  Id. at 101 (quoting 69 Fed. Reg. at 46,434 (codified at 38 C.F.R. § 3.361(c) and (d) )).  

In Sweitzer, the Court upheld the Board's denial of § 1151 benefits.  (As the Court noted in Mangham, 23 Vet. App. at 287, "though the version of the statute at issue in Sweitzer was later amended . . . the Court's analysis with regard to injuries that are coincidental with VA treatment is nevertheless instructive.")  The veteran in that case had reported to a VA facility for an examination; while waiting, he walked around the facility, was knocked to the ground by a patient in a motorized wheelchair, and then sought § 1151 benefits for a back disability that he contended resulted from that incident.  Sweitzer, 5 Vet. App. at 504.  The Court held that the veteran's injury was "coincidental to his reporting for an examination," was thus not caused by the VA examination, and therefore barred from eligibility for § 1151 benefits.  Id. at 506.  The Court specifically rejected arguments that VA had a duty to ensure the veteran's safety and should have taken all reasonable precautionary measures to ensure that safety, noting that such notions were rejected by tort law and are not relevant in veterans' benefits cases.  Id. 

Applying that law to the case here, though there is no question that the Veteran was in the VA van as part of his VA treatment, it is the slip and fall that caused his additional disability and not the action of anyone furnishing VA treatment.  As in Loving and Sweitzer, the Veteran's injuries here are coincident to his receiving VA treatment and not actually caused by that treatment.  This fact precludes his recovery under 38 U.S.C.A. § 1151.  

The Veteran essentially argues that his VA treatment was the cause of his additional disabilities.  The Court rejected a similar argument in Loving, as the veteran in that case argued that if it were not for his reporting for his examination, he would not have been struck in the knee.  19 Vet. App. at 101.  While it is true that if the Veteran was not in the VAMC parking lot, he would not have slipped on the ice and fallen, it does not change the determination that his mere participation in VA treatment is not the actual cause of his additional disability.  

Again, to be considered the proximate cause of the Veteran's additional disability, it must be shown with respect to the event in question that either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent, or (3) that the event in question was one that is not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

In this case, none of these criteria are met.  While the Veteran may have suffered  additional disabilities, these disabilities were not caused by his VA treatment, nor was his VA treatment the proximate cause of his additional disabilities.  Accordingly, the Board determines that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left knee, rib or bilateral shoulder disabilities is not established.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of  left knee, rib or bilateral shoulder disabilities is denied.  


REMAND

The Veteran is also seeking service connection for CAD.  His main contention is that his CAD is related to his service-connected respiratory disability, residuals of asbestosis.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In support of the Veteran's claim, a July 2010 statement from a private physician was submitted.  At that time, it was opined that a heart disease, atrial fibrillation, was related to the Veteran's asbestosis.  While a VA examiner, in August 2013, indicated that there was no causal relationship between the Veteran's asbestosis and the development of CAD, the examiner did not specifically comment on the opinion supplied in the July 2010 statement.  Further, the examiner did not address the likelihood that the Veteran's service-connected asbestosis aggravated his CAD.  As such, an additional examination is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his CAD.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's CAD is related to his service-connected asbestosis, either proximately due to or aggravated by.  The examiner should be requested to specifically comment on the opinion rendered by the private physician in the July 2010 statement.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


